Dismissed and Memorandum Opinion filed October 2, 2008







Dismissed
and Memorandum Opinion filed October 2, 2008.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00642-CV
____________
 
A.K. INTEREST, ET AL.,
Appellants
 
V.
 
RELIASOURCE, INC., ET AL., Appellees
 

 
On Appeal from County Civil Court
at Law No. 1
Harris County, Texas
Trial Court Cause No.
906094
 

 
M E M O R A N D U M  O P I N I O N
This is
an appeal from a judgment signed April 9, 2008.  The notice of appeal was filed
on July 8, 2008.  To date, our records show that appellants have neither
established they are excused from paying nor paid the $175.00 appellate filing
fee.  See Tex. R. App. P. 5.




After being given the requisite ten-days= notice that this
appeal was subject to dismissal, appellants have not paid the filing fee in accordance with
our order of August 21, 2008.  See Tex.
R. App. P. 42.3.  Accordingly, the appeal is ordered dismissed.  See
Tex. R. App. P. 42.3(c) (allowing
involuntary dismissal of case because
appellant has failed to comply with notice from clerk requiring response or
other action within specified time).  
 
PER CURIAM
 
 
Judgment rendered and Memorandum Opinion filed October
2, 2008.
Panel consists of Chief Justice Hedges, Justices
Anderson and Frost.